Name: Commission Regulation (EEC) No 708/82 of 26 March 1982 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 82 Official Journal of the European Communities No L 81 / 17 COMMISSION REGULATION (EEC) No 708/82 of 26 March 1982 fixing the import levies on products processed from cereals and rice from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manu ­ factured from cereals f), as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than 3 02 ECU per tonne from the average of the levies calculated as described above ; Whereas in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1579/74, the levy on certain processed products must be reduced by an amount equal to the produc ­ tion refund granted in respect of basic products for processing ; whereas Regulation (EEC) No 1921 /75 ( ®), as amended by Regulation (EEC) No 2415/75 ( 10), laid down certain transitional measures in respect of starches ; Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accord ­ ance with Regulation (EEC) No 2742/75 ("), as last amended by Regulation (EEC) No 1956/81 (12), the variable component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; Whereas, in order that account may be taken of the interests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ( 13), as last amended by Regulation (EEC) No 279/80 (I4) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece (4), and in particular Article 1 2 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the vari ­ able component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1783/81 (*), provides that the incidence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calcu ­ lated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and 0 OJ No L 168 , 25 . 6. 1974, p . 7 . ( «) OJ No L 202, 26. 7. 1978, p. 8 . 0 OJ No L 195, 26 . 7. 1975, p. 25 . H OJ No L 247, 23 . 9 . 1975, p . 22. (") OJ No L 281 , 1 . 11 . 1975, p . 57 . H OJ No L 198 , 20 . 7. 1981 , p . 13 . H OJ No L 85, 31 . 3 . 1976, p . 2. H OJ No L 31 , 8 . 2. 1980, p . 1 . (') OJ No L 281 , 1 . 11 . 1975, p . 1 . fo OJ No L 382, 31 . 12. 1981 , p . 37. o OJ No L 166, 25. 6 . 1976, p . 1 . H OJ No L 291 , 19 . 11 . 1979, p . 17. (*) OJ No L 281 , 1 . 11 . 1975, p. 65. ( «) OJ No L 176, 1 . 7 . 1981 , p . 10 . No L 81 / 18 Official Journal of the European Communities 27. 3 . 82 Whereas Regulation (EEC) No 1784/81 incorporated products within subheading 17.02 F II within the cereals sector ; whereas the coefficients for calculating the levies on these products were defined in Regula ­ tion (EEC) No 1783/81 , HAS ADOPTED THIS REGULATION : Whereas Article 4 (2) of Regulation (EEC) No 2744/75 provides that the levy to be charged on the products listed in the Annex to that Regulation under subhead ­ ing 07.06 A is limited, with effect from the date of entry into force of the Geneva Protocol (1967) annexed to the General Agreement on tariffs and trade to the amount resulting from application of the rate of duty bound within GATT ; Whereas, if the levy system is to operate normally levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2*25 %, a rate of exchange based on the central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas, in accordance with Article 18 ( 1 ) of Regula ­ tion (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1982. For the Commission Poul DALSAGER Member of the Commission 27. 3 . 82 Official Journal of the European Communities No L 81 /19 ANNEX to the Commission Regulation of 26 March 1982 fixing the import levies on products processed from cereals and rice (ECU/tonne) CCT heading No Imports Third countries (other than ACP or OCT) ACP or OCT 07.06 A 12-54 (') 1 0-73 (  ) 0 11.01 C (2) 131-39 125-35 11.01 D (2) 107-27 101-23 11.01 E I o 178-77 172-73 11.01 E II (2) 100-90 97-88 11.01 F 0 35-46 32-44 11.01 G (2) 88-02 85-00 1 1.02 A II (2) 91-22 85-18 1 1.02 A III (2) 131-39 125-35 1 1.02 A IV (2) 107-27 101-23 1 1.02 A V a) 1 (2) 147-75 141-71 1 1.02 A V a) 2 (2) 178-77 172-73 1 1.02 A V b) (2) 100-90 97-88 1 1.02 A VI (2) 35-46 32-44 1 1.02 A VII (2) 88-02 85-00 1 1.02 B I a) 1 (2) 114-44 111-42 1 1.02 B I a) 2 aa) 60-38 57-36 1 1 .02 B I a) 2 bb) (2) 104-25 101-23 11.02 B I b) 1 (2) 114-44 111-42 1 1.02 B I b) 2 (2) 104-25 101-23 1 1.02 B II a) (2) 123Ã 4 120-02 1 1.02 B II b) (2) 65-96 62-94 1 1.02 B II c) (2) 156-56 153-54 1 1.02 B II d) (2) 136-35 133-33 1 1.02 C I (2) 147-40 144-38 1 1.02 C II (2) 78-73 75-71 1 1.02 C III (2) 180-14 174-10 11.02 C IV (2) 93-00 89-98 1 1.02 C V (2) 156-56 153-54 1 1.02 C VI (2) 136-35 133-33 1 1.02 D I (2) 95-06 92-04 1 1.02 D II (2) 51-29 48-27 1 1.02 D III (2) 74-05 71-03 1 1.02 D IV (2) 60-38 57-36 11.02 D V (2) 100-90 97-88 1 1.02 D VI (2) 88-02 85-00 1 1.02 E I a) 1 (2) 74-05 71-03 1 1.02 E I a) 2 (2) 60-38 57-36 11.02 E lb) 1 (2) 145-32 139-28 1 1.02 E I b) 2 (2) 118-52 112-48 1 1.02 E II a) (2) 168-47 162-43 1 1.02 E II b)(2) 91-22 85-18 1 1.02 E II c) (2) 178-77 172-73 11.02 E II d) 1 (2) 61-12 55-08 11.02 E II d) 2 (2) 156-03 149-99 11.02 F I (2) 168-47 162-43 1 1.02 F II (2) 91-22 85-18 1 1.02 F III (2) 131-39 125-35 1 1.02 F IV (2) 107-27 101-23 1 1.02 F V (2) 178-77 172-73 No L 81 /20 Official Journal of the European Communities 27. 3 . 82 (ECU/tonne) CCT heading No Imports Third countries (other than ACP or OCT) ! ACP or OCT 1 1.02 F VI Q 35-46 32-44 11.02 F VII (2) 88-02 85-00 1 1.02 G I 73-72 67-68 1 1.02 G II 78-01 71-97 1 1.04 C I 15-56 8-91 Q 1 1.04 C II a) 147-31 123-13 0 11.04 C II b) 175-05 150-87 (Ã  1 1.07 A I a) 171-51 160-63 1 1 .07 A I b) 130-90 120-02 1 1.07 A II a) 134-84 (4) 123-96 1 1.07 A II b) 103-50 92-62 11.07 B 1 18-82 0 107-94 11.08 AI 147-31 126-76 11.08 All 45-09 14-26 11.08 AHI 164-80 144-25 1 1.08 A IV 147-31 126-76 1 1.08 A V 147-31 63-38 0 11.09 443-62 262-28 17.02 B II a) f) 262-05 165-33 17.02 B II b) (3) 193-25 126-76 17.02 F II a) 269-93 173-21 1 7.02 F II b) 186-95 120-46 21.07 F II 193-25 126-76 23.02 A I a) 25-58 25-58 23.02 A I b) 81-87 81-87 23.02 A II a) 20-47 20-47 23.02 A II b) 81-87 81-87 23.03 A I 338-80 157-46 (') This levy is limited to 6 % of the value for customs purposes . (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 -6 % for rice, 2-5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 1 1 .02. (s) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 B II . (4) In accordance with Regulation (EEC) No 1180/77 this levy is reduced by 5-44 ECU/tonne for products originating in Turkey. (*) In accordance with Regulation (EEC) No 435/80 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrowroot falling within subheading 07.06 A,  flours and meal of arrowroot falling within subheading 11.04 C,  arrowroot starch falling within subheading 11.08 A V.